Exhibit 10.11

 

 

ABIOMED, INC.

 

1988 EMPLOYEE STOCK PURCHASE PLAN

 

Dated as of March 16, 1988

 

As Amended and Restated June 22, 1988

 

As Amended November 21, 1996

 

As Amended and Restated May 22, 2003

 

As Amended and Restated September 27, 2004

 

B-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. PURPOSE

 

 

 

2. ELIGIBLE EMPLOYEES

 

 

 

3. STOCK SUBJECT TO THE PLAN

 

 

 

4. PAYMENT PERIODS AND STOCK OPTIONS

 

 

 

5. EXERCISE OF OPTION

 

 

 

6. AUTHORIZATION FOR ENTERING PLAN

 

 

 

7. MAXIMUM AMOUNT OF PAYROLL DEDUCTIONS

 

 

 

8. UNUSED PAYROLL DEDUCTIONS

 

 

 

9. CHANGE IN PAYROLL DEDUCTIONS

 

 

 

10. WITHDRAWAL FROM THE PLAN

 

 

 

11. ISSUANCE OF STOCK

 

 

 

12. NO TRANSFER OR ASSIGNMENT OF EMPLOYEE’S RIGHTS

 

 

 

13. TERMINATION OF EMPLOYEE’S RIGHTS

 

 

 

14. DESIGNATION OF BENEFICIARY

 

 

 

15. TERMINATION AND AMENDMENTS TO PLAN

 

 

 

16. LIMITATIONS OF SALE OF STOCK PURCHASED UNDER THE PLAN

 

 

 

17. COMPANY’S PAYMENT OF EXPENSES RELATED TO PLAN

 

 

 

18. PARTICIPATING SUBSIDIARIES

 

 

 

19. ADMINISTRATION OF THE PLAN

 

 

 

20. OPTIONEES NOT STOCKHOLDERS

 

 

 

21. APPLICATION OF FUNDS

 

 

 

22. GOVERNMENTAL REGULATION

 

 

 

23. TRANSFERABILITY

 

 

 

24. EFFECT OF CHANGES OF COMMON STOCK

 

 

 

25. MERGER OR CONSOLIDATION

 

 

 

26. WITHHOLDING OF ADDITIONAL FEDERAL INCOME TAX

 

 

 

27. EFFECTIVE DATE: APPROVAL OF STOCKHOLDERS

 

 

B-2

--------------------------------------------------------------------------------


 

ABIOMED, INC.

 

1988 EMPLOYEE STOCK PURCHASE PLAN

 

Dated as of March 16, 1988

 

As Amended and Restated June 22, 1988 and May 22, 2003

 


1. PURPOSE. THE ABIOMED, INC. 1988 EMPLOYEE STOCK PURCHASE PLAN (HEREINAFTER THE
“PLAN”) IS INTENDED TO PROVIDE A METHOD WHEREBY EMPLOYEES OF ABIOMED, INC. (THE
“COMPANY”) AND PARTICIPATING SUBSIDIARIES WILL HAVE AN OPPORTUNITY TO ACQUIRE A
PROPRIETARY INTEREST IN THE COMPANY THROUGH THE PURCHASE OF SHARES OF THE
COMPANY’S COMMON STOCK. IT IS THE INTENTION OF THE COMPANY TO HAVE THE PLAN
QUALIFY AS AN “EMPLOYEE STOCK PURCHASE PLAN” UNDER SECTION 423 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). THE PROVISIONS OF THE PLAN SHALL,
ACCORDINGLY, BE CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A MANNER
CONSISTENT WITH THE REQUIREMENTS OF THAT SECTION OF THE CODE.

 


2. ELIGIBLE EMPLOYEES.


 


(A) ALL EMPLOYEES OF THE COMPANY OR ANY OF ITS PARTICIPATING SUBSIDIARIES WHO
HAVE COMPLETED THREE MONTHS OF EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES ON OR BEFORE THE FIRST DAY OF THE APPLICABLE PAYMENT PERIOD (AS
DEFINED BELOW) SHALL BE ELIGIBLE TO RECEIVE OPTIONS UNDER THIS PLAN TO PURCHASE
THE COMPANY’S COMMON STOCK (EXCEPT EMPLOYEES IN COUNTRIES WHOSE LAWS MAKE
PARTICIPATION IMPRACTICAL). IN NO EVENT MAY AN EMPLOYEE BE GRANTED AN OPTION IF
SUCH EMPLOYEE, IMMEDIATELY AFTER THE OPTION IS GRANTED, OWNS STOCK POSSESSING
FIVE (5%) PERCENT OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE OF ALL
CLASSES OF STOCK OF THE COMPANY OR OF ITS PARENT CORPORATION OR A SUBSIDIARY
CORPORATION AS THE TERMS “PARENT CORPORATION” AND “SUBSIDIARY CORPORATION” ARE
DEFINED IN SECTION 424(E) AND (F) OF THE CODE. FOR PURPOSES OF DETERMINING STOCK
OWNERSHIP UNDER THIS PARAGRAPH, THE RULES OF SECTION 424(D) OF THE CODE SHALL
APPLY AND STOCK WHICH THE EMPLOYEE MAY PURCHASE UNDER OUTSTANDING OPTIONS SHALL
BE TREATED AS STOCK OWNED BY THE EMPLOYEE.


 


(B) FOR THE PURPOSE OF THIS PLAN, THE TERM EMPLOYEE SHALL NOT INCLUDE AN
EMPLOYEE WHOSE CUSTOMARY EMPLOYMENT IS TWENTY (20) HOURS OR LESS PER WEEK OR IS
FOR NOT MORE THAN FIVE (5) MONTHS IN ANY CALENDAR YEAR.


 


3. STOCK SUBJECT TO THE PLAN.  THE STOCK SUBJECT TO THE OPTIONS GRANTED
HEREUNDER SHALL BE COMMON STOCK, $.01 PAR VALUE (THE “COMMON STOCK”), OF THE
COMPANY, WHICH MAY CONSIST OF SHARES OF AUTHORIZED BUT UNISSUED COMMON STOCK, OR
SHARES OF COMMON STOCK PURCHASED BY AN INDEPENDENT TRUSTEE IN THE OPEN MARKET.
THE AGGREGATE NUMBER OF SHARES WHICH MAY EITHER BE SO ISSUED OR PURCHASED ON THE
OPEN MARKET AND PURCHASED BY ELIGIBLE EMPLOYEES PURSUANT TO THE PLAN IS 500,000
SHARES. THE AFORESAID LIMITATION IS SUBJECT TO INCREASE OR DECREASE BY REASON OF
STOCK SPLIT-UPS, RECLASSIFICATIONS, STOCK DIVIDENDS, CHANGES IN PAR VALUE AND
THE LIKE.

 


4. PAYMENT PERIODS AND STOCK OPTIONS.


 


(A) THE SIX-MONTH PERIODS APRIL 1 TO SEPTEMBER 30 AND OCTOBER 1 TO MARCH 31 ARE
PAYMENT PERIODS DURING WHICH PAYROLL DEDUCTIONS WILL BE ACCUMULATED UNDER THE
PLAN, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE (AS DEFINED HEREIN), IN ITS
DISCRETION.  EACH PAYMENT PERIOD INCLUDES ONLY REGULAR PAY DAYS FALLING WITHIN
IT.


 


(B) TWICE EACH YEAR, ON THE FIRST BUSINESS DAY OF EACH PAYMENT PERIOD, THE
COMPANY WILL GRANT TO EACH ELIGIBLE EMPLOYEE WHO IS THEN A PARTICIPANT IN THE
PLAN AN OPTION TO PURCHASE ON THE LAST DAY OF SUCH PAYMENT PERIOD AT THE
EXERCISE PRICE, AS HEREINAFTER PROVIDED, THAT NUMBER OF FULL SHARES OF THE
COMMON STOCK OF THE COMPANY RESERVED FOR THE PURPOSE UNDER THE PLAN AS IS
PROVIDED IN THE NEXT SENTENCE; PROVIDED AND ON THE CONDITION THAT SUCH EMPLOYEE
REMAINS ELIGIBLE TO PARTICIPATE IN THE PLAN THROUGHOUT SUCH PAYMENT PERIOD. THE
NUMBER OF FULL SHARES ON WHICH THE EMPLOYEE SHALL RECEIVE AN OPTION FOR EACH
PAYMENT PERIOD SHALL BE THAT NUMBER OF SHARES AS HIS ACCUMULATED PAYROLL
DEDUCTIONS ON THE LAST DAY OF SUCH PAYMENT PERIOD WILL PAY FOR AT THE EXERCISE
PRICE, BUT NOT MORE THAN TWICE THE NUMBER OF SHARES OF COMMON STOCK CALCULATED
BY DIVIDING THE EMPLOYEE’S ESTIMATED PAYROLL DEDUCTIONS FOR THE PAYMENT PERIOD
BASED UPON HIS DEDUCTION AMOUNT ON THE FIRST DAY OF THE PAYMENT PERIOD BY THE
FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK ON THE FIRST DAY OF THE PAYMENT
PERIOD. THE EXERCISE PRICE FOR

 

B-3

--------------------------------------------------------------------------------


 

each Payment Period shall be the lesser of (i) eighty-five percent (85%) of the
fair market value of the Company’s Common Stock on the first business day of the
Payment Period, or (ii) eighty-five percent (85%) of the fair market value of
the Company’s Common Stock on the last business day of the Payment Period, in
either case rounded up to avoid fractions other than multiples of 1/8.


 


(C) IN THE EVENT OF AN INCREASE OR DECREASE IN THE NUMBER OF OUTSTANDING SHARES
OF COMMON STOCK OF THE COMPANY THROUGH STOCK SPLIT-UP, RECLASSIFICATION, STOCK
DIVIDEND, CHANGE IN PAR VALUE OR THE LIKE, AN APPROPRIATE ADJUSTMENT SHALL BE
MADE IN THE NUMBER OF SHARES AND EXERCISE PRICE PER SHARE PROVIDED FOR UNDER THE
PLAN, EITHER BY A PROPORTIONATE INCREASE IN THE NUMBER OF SHARES AND
PROPORTIONATE DECREASE IN THE EXERCISE PRICE PER SHARE, OR BY A PROPORTIONATE
DECREASE IN THE NUMBER OF SHARES, AND A PROPORTIONATE INCREASE IN THE EXERCISE
PRICE PER SHARE, AS MAY BE REQUIRED TO ENABLE AN ELIGIBLE EMPLOYEE WHO IS THEN A
PARTICIPANT IN THE PLAN AS TO WHOM AN OPTION IS EXERCISED ON THE LAST DAY OF ANY
THEN CURRENT PAYMENT PERIOD TO ACQUIRE SUCH NUMBER OF FULL SHARES AS HIS
ACCUMULATED PAYROLL DEDUCTIONS ON SUCH DATE WILL PAY FOR AT THE ADJUSTED
EXERCISE PRICE.


 


(D) FOR PURPOSES OF THIS PLAN THE TERM “FAIR MARKET VALUE” MEANS THE CLOSING
PRICE OF THE COMMON STOCK OF THE COMPANY ON THE AMERICAN STOCK EXCHANGE.


 


(E) FOR PURPOSES OF THIS PLAN, THE TERM “BUSINESS DAY” AS USED HEREIN MEANS A
DAY ON WHICH THERE IS TRADING ON THE AMERICAN STOCK EXCHANGE OR SUCH OTHER
NATIONAL SECURITIES EXCHANGE AS SHALL BE DESIGNATED BY THE BOARD OF DIRECTORS
PURSUANT TO THE PRECEDING PARAGRAPH.


 


(F) NO EMPLOYEE SHALL BE GRANTED AN OPTION WHICH PERMITS HIS RIGHTS TO PURCHASE
COMMON STOCK UNDER THE PLAN AND ANY SIMILAR PLANS OF THE COMPANY OR ANY PARENT
OR SUBSIDIARY CORPORATIONS TO ACCRUE AT A RATE WHICH EXCEEDS $25,000 OF FAIR
MARKET VALUE OF SUCH STOCK (DETERMINED AT THE TIME SUCH OPTION IS GRANTED) FOR
EACH CALENDAR YEAR IN WHICH SUCH OPTION IS OUTSTANDING AT ANY TIME. THE PURPOSE
OF THE LIMITATION IN THE PRECEDING SENTENCE IS TO COMPLY WITH AND SHALL BE
CONSTRUED IN ACCORDANCE WITH SECTION 423(B)(8) OF THE CODE.


 


5. EXERCISE OF OPTION.


 

Each eligible employee who continues to be a participant in the Plan on the last
business day of a Payment Period shall be deemed to have exercised his option on
such date and shall be deemed to have purchased from the Company such number of
full shares of Common Stock reserved for the purpose as his accumulated payroll
deductions on such date will pay for at such Exercise Price. If a participant is
not an employee on the last business day of and throughout a Payment Period, he
shall not-be entitled to exercise his option. All options issued under the Plan
shall, unless exercised as set forth herein, expire at the end of the last
business day of the Payment Period during which such options were issued.

 


6. AUTHORIZATION FOR ENTERING PLAN.


 


(A) AN ELIGIBLE EMPLOYEE MAY ENTER THE PLAN BY FILLING OUT, SIGNING AND
DELIVERING TO THE COMMITTEE (AS HEREINAFTER DEFINED) AN AUTHORIZATION:


 


(1) STATING THE AMOUNT TO BE DEDUCTED REGULARLY FROM HIS PAY:


 


(2) AUTHORIZING THE PURCHASE OF STOCK FOR HIM IN EACH PAYMENT PERIOD IN
ACCORDANCE WITH THE TERMS OF THE PLAN; AND


 


(3) SPECIFYING THE EXACT NAME IN WHICH COMMON STOCK PURCHASED FOR HIM IS TO BE
ISSUED IN ACCORDANCE WITH SECTION 11 HEREOF.


 

Such Authorization may only be effective as of the Payment Period next
succeeding the date on which it is filed, and must be received by the Committee
at least ten (10) days before the beginning date of such Payment Period.

 

B-4

--------------------------------------------------------------------------------


 


(B) THE COMPANY WILL ACCUMULATE AND HOLD FOR THE EMPLOYEE’S ACCOUNT THE AMOUNTS
DEDUCTED FROM HIS PAY. NO INTEREST WILL BE PAID THEREON. PARTICIPATING EMPLOYEES
MAY NOT MAKE ANY SEPARATE CASH PAYMENTS INTO THEIR ACCOUNT.


 


(C) UNLESS AN EMPLOYEE FILES A NEW AUTHORIZATION OR WITHDRAWS FROM THE PLAN, HIS
DEDUCTIONS AND PURCHASES UNDER THE AUTHORIZATION HE HAS ON FILE UNDER THE PLAN
WILL CONTINUE AS LONG AS THE PLAN REMAINS IN EFFECT. AN EMPLOYEE MAY INCREASE OR
DECREASE THE AMOUNT OF HIS PAYROLL DEDUCTIONS AS PROVIDED BY SECTION 9 HEREOF,
BY FILLING OUT, SIGNING AND DELIVERING TO THE COMMITTEE A NEW AUTHORIZATION.
SUCH NEW AUTHORIZATION MUST BE RECEIVED BY THE COMMITTEE AT LEAST TEN (10) DAYS
BEFORE THE BEGINNING DATE OF THE NEXT SUCCEEDING PAYMENT PERIOD.


 


7. MAXIMUM AMOUNT OF PAYROLL DEDUCTIONS.  AN EMPLOYEE MAY AUTHORIZE PAYROLL
DEDUCTIONS IN ANY EVEN DOLLAR AMOUNT UP TO BUT NOT MORE THAN 10% OF HIS REGULAR
BASE PAY; PROVIDED, HOWEVER, THAT THE MINIMUM DEDUCTION IN RESPECT OF ANY
PAYROLL PERIOD SHALL BE $10.00 (OR SUCH LESSER AMOUNT AS THE COMMITTEE SHALL
ESTABLISH); AND PROVIDED FURTHER THAT THE MAXIMUM PERCENTAGE SHALL BE REDUCED TO
MEET THE REQUIREMENTS OF SECTION 4(F) HEREOF.

 


8. UNUSED PAYROLL DEDUCTIONS.  ONLY FULL SHARES OF COMMON STOCK MAY BE
PURCHASED. ANY BALANCE REMAINING IN AN EMPLOYEE’S ACCOUNT AFTER A PURCHASE WILL
BE REPORTED TO THE EMPLOYEE AND WILL BE CARRIED FORWARD TO THE NEXT PAYMENT
PERIOD. HOWEVER, IN NO EVENT WILL THE AMOUNT OF THE UNUSED PAYROLL DEDUCTIONS
CARRIED FORWARD FROM A PAYROLL PERIOD EXCEED THE EXERCISE PRICE PER SHARE FOR
THAT PAYMENT PERIOD. IF FOR ANY PAYMENT PERIOD THE AMOUNT OF UNUSED PAYROLL
DEDUCTIONS SHOULD EXCEED THE EXERCISE PRICE PER SHARE, THE AMOUNT OF THE EXCESS
FOR ANY PARTICIPANT SHALL BE REFUNDED TO SUCH PARTICIPANT, WITHOUT INTEREST.

 


9. CHANGE IN PAYROLL DEDUCTIONS.  DEDUCTIONS MAY BE DECREASED, BUT NOT
INCREASED, ONCE IN A PAYMENT PERIOD. A NEW AUTHORIZATION WILL BE REQUIRED, AND
MUST BE RECEIVED BY THE COMMITTEE AT LEAST FOUR (4) DAYS PRIOR TO THE PAYROLL
PERIOD IN WHICH SUCH CHANGE IN DEDUCTIONS WILL TAKE EFFECT.  NEW AUTHORIZATIONS
RECEIVED BY THE COMMITTEE AFTER SUCH DATE WILL TAKE EFFECT IN THE NEXT
SUCCEEDING PAYROLL PERIOD.


 


10. WITHDRAWAL FROM THE PLAN.


 


(A) AN EMPLOYEE MAY WITHDRAW FROM THE PLAN AND WITHDRAW ALL BUT NOT LESS THAN
ALL OF THE PAYROLL DEDUCTIONS CREDITED TO HIS ACCOUNT UNDER THE PLAN AT ANY TIME
PRIOR TO THE LAST BUSINESS DAY OF EACH PAYMENT PERIOD BY DELIVERING A WITHDRAWAL
NOTICE TO THE COMMITTEE, IN WHICH EVENT THE COMPANY WILL PROMPTLY REFUND WITHOUT
INTEREST THE ENTIRE BALANCE OF SUCH EMPLOYEE’S DEDUCTIONS NOT THERETOFORE USED
TO PURCHASE STOCK UNDER THE PLAN.


 


(B) AN EMPLOYEE WHO WITHDRAWS FROM THE PLAN IS LIKE AN EMPLOYEE WHO HAS NEVER
ENTERED THE PLAN; THE EMPLOYEE’S RIGHTS UNDER THE PLAN WILL BE TERMINATED AND NO
FURTHER PAYROLL DEDUCTIONS WILL BE MADE. TO REENTER, SUCH AN EMPLOYEE MUST FILE
A NEW AUTHORIZATION AT LEAST TEN (10) DAYS BEFORE THE BEGINNING DATE OF THE NEXT
PAYMENT PERIOD WHICH CANNOT, HOWEVER, BECOME EFFECTIVE BEFORE THE BEGINNING OF
THE NEXT PAYMENT PERIOD FOLLOWING HIS WITHDRAWAL.


 


11. ISSUANCE OF STOCK.  COMMON STOCK PURCHASED UNDER THE PLAN WILL BE ISSUED, OR
PURCHASED ON BEHALF OF THE EMPLOYEE, ONLY IN THE NAME OF THE EMPLOYEE OR, IF HIS
AUTHORIZATION SO SPECIFIES, IN THE NAME OF THE EMPLOYEE AND ANOTHER PERSON OF
LEGAL AGE AS JOINT TENANTS WITH RIGHTS OF SURVIVORSHIP.  CERTIFICATES FOR COMMON
STOCK ISSUED TO PARTICIPANTS WILL BE DELIVERED AS SOON AS PRACTICABLE AFTER EACH
PAYMENT PERIOD.

 


12. NO TRANSFER OR ASSIGNMENT OF EMPLOYEE’S RIGHTS.  AN EMPLOYEE’S RIGHTS UNDER
THE PLAN ARE HIS ALONE AND MAY NOT BE TRANSFERRED OR ASSIGNED TO, OR AVAILED OF
BY, ANY OTHER PERSON. ANY OPTION GRANTED TO AN EMPLOYEE MAY BE EXERCISED ONLY BY
HIM.

 


13. TERMINATION OF EMPLOYEE’S RIGHTS.


 


(A) EXCEPT AS SET FORTH IN THE LAST PARAGRAPH OF THIS SECTION 13, AN EMPLOYEE’S
RIGHTS UNDER THE PLAN WILL TERMINATE WHEN HE CEASES TO BE AN EMPLOYEE BECAUSE OF
RETIREMENT, RESIGNATION, LAY-OFF, DISCHARGE, DEATH, CHANGE OF STATUS, FAILURE TO
REMAIN IN THE CUSTOMARY EMPLOY OF THE COMPANY FOR GREATER THAN TWENTY (20) HOURS
PER WEEK, OR FOR

 

B-5

--------------------------------------------------------------------------------


 

any other reason. A Withdrawal Notice will be considered as having been received
from the employee on the day his employment ceases, and all payroll deductions
not used to purchase stock will be refunded.


 


(B) IF AN EMPLOYEE’S PAYROLL DEDUCTIONS ARE INTERRUPTED BY ANY LEGAL PROCESS, A
WITHDRAWAL NOTICE WILL BE CONSIDERED AS HAVING BEEN RECEIVED FROM HIM ON THE DAY
THE INTERRUPTION OCCURS.


 


(C) UPON TERMINATION OF THE PARTICIPATING EMPLOYEE’S EMPLOYMENT BECAUSE OF HIS
DEATH, HIS BENEFICIARY (AS DEFINED IN SECTION 14) SHALL HAVE THE RIGHT TO ELECT,
BY WRITTEN NOTICE GIVEN TO THE COMMITTEE PRIOR TO THE EXPIRATION OF THE THIRTY
(30) DAY PERIOD COMMENCING WITH THE DATE OF THE DEATH OF THE EMPLOYEE, BUT NOT
LATER THAN THE LAST DATE OF THE PAYMENT PERIOD, EITHER (I) TO WITHDRAW, WITHOUT
INTEREST, ALL OF THE PAYROLL DEDUCTIONS CREDITED TO THE EMPLOYEE’S ACCOUNT UNDER
THE PLAN, OR (II) TO EXERCISE THE EMPLOYEE’S OPTION FOR THE PURCHASE OF SHARES
OF COMMON STOCK ON THE LAST DAY OF THE PAYMENT PERIOD NEXT FOLLOWING THE DATE OF
THE EMPLOYEE’S DEATH FOR THE PURCHASE OF THAT NUMBER OF FULL SHARES OF COMMON
STOCK RESERVED FOR THE PURPOSE OF THE PLAN WHICH THE ACCUMULATED PAYROLL
DEDUCTIONS IN THE EMPLOYEE’S ACCOUNT AT THE DATE OF THE EMPLOYEE’S DEATH WILL
PURCHASE AT THE APPLICABLE EXERCISE PRICE, AND ANY EXCESS IN SUCH ACCOUNT (IN
LIEU OF FRACTIONAL SHARES) WILL BE RETURNED TO SAID BENEFICIARY. IN THE EVENT
THAT NO SUCH WRITTEN NOTICE OF ELECTION SHALL BE DULY RECEIVED BY THE COMMITTEE,
THE BENEFICIARY SHALL AUTOMATICALLY BE DEEMED TO HAVE ELECTED TO WITHDRAW THE
PAYROLL DEDUCTIONS CREDITED TO THE EMPLOYEE’S ACCOUNT AT THE DATE OF THE
EMPLOYEE’S DEATH AND THE SAME WILL BE PAID PROMPTLY TO SAID BENEFICIARY, WITHOUT
INTEREST.


 


14. DESIGNATION OF BENEFICIARY.  A PARTICIPATING EMPLOYEE MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY COMMON STOCK AND/OR CASH IN
CASE OF HIS DEATH. SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE
EMPLOYEE AT ANY TIME BY WRITTEN NOTICE. UPON THE DEATH OF A PARTICIPATING
EMPLOYEE AND UPON RECEIPT BY THE COMPANY OF PROOF OF THE IDENTITY AND EXISTENCE
AT THE EMPLOYEE’S DEATH OF A BENEFICIARY VALIDLY DESIGNATED BY HIM UNDER THE
PLAN, THE COMPANY SHALL DELIVER SUCH COMMON STOCK AND/OR CASH TO SUCH
BENEFICIARY.  IN THE EVENT OF THE DEATH OF A PARTICIPATING EMPLOYEE AND IN THE
ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE PLAN WHO IS LIVING AT THE
TIME OF SUCH EMPLOYEE’S DEATH, THE COMPANY SHALL DELIVER SUCH COMMON STOCK
AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF THE EMPLOYEE, OR
IF, TO THE KNOWLEDGE OF THE COMPANY, NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN
APPOINTED, THE COMPANY, IN ITS DISCRETION, MAY DELIVER SUCH COMMON STOCK AND/OR
CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OF THE EMPLOYEE AS THE
COMPANY MAY DESIGNATE. NO BENEFICIARY SHALL, PRIOR TO THE DEATH OF THE EMPLOYEE
BY WHOM HE HAS BEEN DESIGNATED, ACQUIRE ANY INTEREST IN THE COMMON STOCK OR CASH
CREDITED TO THE EMPLOYEE UNDER THE PLAN.

 


15. TERMINATION AND AMENDMENTS TO PLAN.


 


(A) THE PLAN MAY BE TERMINATED AT ANY TIME BY THE COMPANY’S BOARD OF DIRECTORS.
IT WILL TERMINATE IN ANY CASE WHEN ALL OF THE SHARES OF COMMON STOCK RESERVED
FOR THE PURPOSES OF THE PLAN HAVE BEEN PURCHASED. IF AT ANY TIME SHARES OF
COMMON STOCK RESERVED FOR THE PURPOSES OF THE PLAN REMAIN AVAILABLE FOR PURCHASE
BUT NOT IN SUFFICIENT NUMBER TO SATISFY ALL THEN UNFILLED PURCHASE REQUIREMENTS,
THE AVAILABLE SHARES SHALL BE APPORTIONED AMONG PARTICIPATING EMPLOYEES IN
PROPORTION TO THEIR OPTIONS, AND THE PLAN SHALL TERMINATE. UPON SUCH TERMINATION
OR ANY OTHER TERMINATION OF THE PLAN, ALL PAYROLL DEDUCTIONS NOT USED TO
PURCHASE COMMON STOCK WILL BE REFUNDED.


 


(B) THE BOARD OF DIRECTORS ALSO RESERVES THE RIGHT TO AMEND THE PLAN FROM TIME
TO TIME IN ANY RESPECT; PROVIDED, HOWEVER, THAT IF NECESSARY TO MAINTAIN THE
QUALIFICATION OF THE PLAN UNDER SECTION 423 OF THE CODE, SUCH AMENDMENT SHALL BE
SUBJECT TO THE APPROVAL OF THE STOCKHOLDERS IN THE MANNER PROVIDED IN
SECTION 27(B). THE BOARD OF DIRECTORS MAY SUBMIT ANY AMENDMENT TO STOCKHOLDERS
IF IT DETERMINES APPROPRIATE IN ORDER TO QUALIFY THE PLAN UNDER RULE 16B-3 UNDER
THE SECURITIES EXCHANGE ACT OF 1934.


 


16. LIMITATIONS OF SALE OF STOCK PURCHASED UNDER THE PLAN.


 


(A) THE PLAN IS INTENDED TO PROVIDE ELIGIBLE EMPLOYEES AN OPPORTUNITY TO ACQUIRE
THE COMPANY’S COMMON STOCK FOR INVESTMENT. THE COMPANY DOES NOT INTEND TO
RESTRICT OR INFLUENCE ANY EMPLOYEE WITH RESPECT TO THE RESALE OF THE COMMON
STOCK PURCHASED UNDER THE PLAN, AND AN EMPLOYEE MAY SELL COMMON STOCK PURCHASED
UNDER THE PLAN AT ANY TIME, SUBJECT TO SUCH RESTRICTIONS AS MAY BE REQUIRED BY
APPLICABLE SECURITIES LAWS.

 

B-6

--------------------------------------------------------------------------------


 


(B) NOTWITHSTANDING PARAGRAPH (A), BECAUSE OF  CERTAIN FEDERAL TAX
REQUIREMENTS,  EACH EMPLOYEE, BY ENTERING THE PLAN, WILL AGREE PROMPTLY TO GIVE
THE COMPANY NOTICE OF ANY COMMON STOCK DISPOSED OF WITHIN TWO YEARS AFTER THE
DATE OF THE LAST DAY OF THE PAYMENT PERIOD DURING WHICH THE COMMON STOCK WAS
PURCHASED, SHOWING THE NUMBER OF SUCH SHARES DISPOSED OF.  THE EMPLOYEE ASSUMES
THE RISK OF ANY MARKET FLUCTUATIONS IN THE PRICE OF SUCH COMMON STOCK.


 


17. COMPANY’S PAYMENT OF EXPENSES RELATED TO PLAN.  THE COMPANY WILL BEAR ALL
COSTS OF ADMINISTERING AND CARRYING OUT THE PLAN.

 


18. PARTICIPATING SUBSIDIARIES.  THE TERM “PARTICIPATING SUBSIDIARIES” SHALL
MEAN ANY SUBSIDIARY OF THE COMPANY WHICH IS DESIGNATED BY THE BOARD OF DIRECTORS
TO PARTICIPATE IN THE PLAN. THE BOARD OF DIRECTORS SHALL HAVE THE POWER TO MAKE
SUCH DESIGNATION BEFORE OR AFTER THE PLAN IS APPROVED BY THE STOCKHOLDERS.

 


19. ADMINISTRATION OF THE PLAN.


 


(A) THE PLAN SHALL BE ADMINISTERED BY THE COMPENSATION COMMITTEE APPOINTED BY
THE BOARD OF DIRECTORS OF THE COMPANY (THE “COMMITTEE”).  THE BOARD OF DIRECTORS
MAY FROM TIME TO TIME REMOVE MEMBERS FROM, OR ADD MEMBERS TO, THE COMMITTEE.
VACANCIES ON THE COMMITTEE, HOWSOEVER CAUSED, SHALL BE FILLED BY THE BOARD OF
DIRECTORS. THE COMMITTEE SHALL SELECT ONE OF ITS MEMBERS AS CHAIRMAN, AND SHALL
HOLD MEETINGS AT SUCH TIMES AND PLACES AS IT MAY DETERMINE. ACTS BY A MAJORITY
OF THE COMMITTEE, OR ACTS REDUCED TO OR APPROVED IN WRITING BY A MAJORITY OF THE
MEMBERS OF THE COMMITTEE, SHALL BE THE VALID ACTS OF THE COMMITTEE.


 


(B) THE INTERPRETATION AND CONSTRUCTION BY THE COMMITTEE OF ANY PROVISIONS OF
THE PLAN OR OF ANY OPTION GRANTED UNDER IT SHALL BE FINAL UNLESS OTHERWISE
DETERMINED BY THE BOARD OF DIRECTORS. THE COMMITTEE MAY FROM TIME TO TIME ADOPT
SUCH RULES AND REGULATIONS FOR CARRYING OUT THE PLAN AS IT MAY DEEM BEST. NO
MEMBER OF THE BOARD OF DIRECTORS OR THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION
OR DETERMINATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR ANY OPTION
GRANTED UNDER IT. NO MEMBER OF THE COMMITTEE SHALL BE ELIGIBLE TO PARTICIPATE IN
THE PLAN WHILE SERVING AS A MEMBER OF THE COMMITTEE.


 


(C) THE COMMITTEE MAY DELEGATE TO AN APPROPRIATE DEPARTMENT OF THE COMPANY OR TO
ANY THIRD PARTY RESPONSIBILITY FOR ANY MINISTERIAL ACTIONS, INCLUDING THE DAY TO
DAY ADMINISTRATION OF THE PLAN.


 


20. OPTIONEES NOT STOCKHOLDERS.  NEITHER THE GRANTING OF AN OPTION TO AN
EMPLOYEE NOR THE DEDUCTIONS FROM HIS PAY SHALL CONSTITUTE SUCH EMPLOYEE A
STOCKHOLDER OF THE SHARES COVERED BY AN OPTION UNTIL SUCH SHARES HAVE BEEN
PURCHASED BY AND ISSUED TO HIM.

 


21. APPLICATION OF FUNDS.  THE PROCEEDS RECEIVED BY THE COMPANY FROM THE SALE OF
COMMON STOCK PURSUANT TO OPTIONS GRANTED UNDER THE PLAN MAY BE USED FOR ANY
CORPORATE PURPOSES, AND THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE
PARTICIPATING EMPLOYEES’ PAYROLL DEDUCTIONS.

 


22. GOVERNMENTAL REGULATION.  THE COMPANY’S OBLIGATION TO SELL AND DELIVER
SHARES OF THE COMPANY’S COMMON STOCK UNDER THIS PLAN IS SUBJECT TO THE APPROVAL
OF ANY GOVERNMENTAL AUTHORITY REQUIRED IN CONNECTION WITH THE AUTHORIZATION,
ISSUANCE OR SALE OF SUCH STOCK. IN THIS REGARD, THE BOARD OF DIRECTORS MAY, IN
ITS DISCRETION, REQUIRE AS A CONDITION TO THE EXERCISE OF ANY OPTION THAT A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, WITH
RESPECT TO THE SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UPON EXERCISE OF THE
OPTION SHALL BE EFFECTIVE.

 


23. TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS CREDITED TO AN EMPLOYEE’S
ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE OF AN OPTION OR TO RECEIVE
STOCK UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE
DISPOSED OF IN ANY WAY BY THE EMPLOYEE. ANY SUCH ATTEMPTED ASSIGNMENT, TRANSFER,
PLEDGE, OR OTHER DISPOSITION SHALL BE WITHOUT EFFECT, EXCEPT THAT THE COMPANY
MAY TREAT SUCH ACT AS AN ELECTION TO WITHDRAW FUNDS IN ACCORDANCE WITH
SECTION 10.

 

B-7

--------------------------------------------------------------------------------


 


24. EFFECT OF CHANGES OF COMMON STOCK.  IF THE COMPANY SHOULD SUBDIVIDE OR
RECLASSIFY THE COMMON STOCK WHICH HAS BEEN OR MAY BE OPTIONED UNDER THE PLAN, OR
SHOULD DECLARE THEREON ANY DIVIDEND PAYABLE IN SHARES OF SUCH COMMON STOCK, OR
SHOULD TAKE ANY OTHER ACTION OF A SIMILAR NATURE AFFECTING SUCH COMMON STOCK,
THEN THE NUMBER AND CLASS OF SHARES OF COMMON STOCK WHICH MAY THEREAFTER BE
OPTIONED (IN THE AGGREGATE AND TO ANY INDIVIDUAL PARTICIPATING EMPLOYEE) SHALL
BE ADJUSTED ACCORDINGLY.

 


25. MERGER OR CONSOLIDATION.  IF THE COMPANY SHOULD AT ANY TIME MERGE INTO OR
CONSOLIDATE WITH ANOTHER CORPORATION, THE BOARD OF DIRECTORS MAY, AT ITS
ELECTION, EITHER (A) TERMINATE THE PLAN AND REFUND WITHOUT INTEREST THE ENTIRE
BALANCE OF EACH PARTICIPATING EMPLOYEE’S PAYROLL DEDUCTIONS, OR (B) ENTITLE EACH
PARTICIPATING EMPLOYEE TO RECEIVE ON THE LAST DAY OF THE PAYMENT PERIOD UPON THE
EXERCISE OF SUCH OPTION FOR EACH SHARE OF COMMON STOCK AS TO WHICH SUCH OPTION
SHALL BE EXERCISED THE SECURITIES OR PROPERTY TO WHICH A HOLDER OF ONE SHARE OF
THE COMMON STOCK WAS ENTITLED UPON AND AT THE TIME OF SUCH MERGER OR
CONSOLIDATION, AND THE BOARD OF DIRECTORS SHALL TAKE SUCH STEPS IN CONNECTION
WITH SUCH MERGER OR CONSOLIDATION AS THE BOARD OF DIRECTORS SHALL DEEM NECESSARY
TO ASSURE THAT THE PROVISIONS OF THIS SECTION 25 SHALL THEREAFTER BE APPLICABLE,
AS NEARLY AS REASONABLY POSSIBLE. A SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY SHALL BE DEEMED A MERGER OR CONSOLIDATION FOR THE
FOREGOING PURPOSES.

 


26. WITHHOLDING OF ADDITIONAL FEDERAL INCOME TAX.  THE COMPANY, IN ACCORDANCE
WITH SECTION 3402(A) OF THE CODE, AND THE REGULATIONS AND RULINGS PROMULGATED
THEREUNDER, WILL WITHHOLD FROM THE WAGES OF PARTICIPATING EMPLOYEES, IN ALL
PAYROLL PERIODS FOLLOWING AND IN THE SAME CALENDAR YEAR AS THE DATE ON WHICH
COMPENSATION IS DEEMED RECEIVED BY THE EMPLOYEE, ADDITIONAL INCOME TAXES IN
RESPECT OF THE AMOUNT THAT IS CONSIDERED COMPENSATION INCLUDABLE IN THE
EMPLOYEE’S GROSS INCOME.

 


27. EFFECTIVE DATE: APPROVAL OF STOCKHOLDERS.

 


(A) THE PLAN SHALL BE EFFECTIVE AS OF THE DATE THAT IT IS ADOPTED BY THE BOARD
OF DIRECTORS. THE PLAN SHALL BE SUBMITTED TO THE STOCKHOLDERS FOR THEIR
APPROVAL, WHICH APPROVAL IS INTENDED TO OCCUR WITHIN TWELVE MONTHS AFTER THE
DATE THE PLAN IS ADOPTED BY THE BOARD OF DIRECTORS.


 


(B) IN APPROVING THIS PLAN OR ANY AMENDMENT HERETO, THE HOLDERS OF THE CLASS A
COMMON STOCK AND THE COMMON STOCK SHALL VOTE AS A SINGLE CLASS IN ACCORDANCE
WITH THE COMPANY’S CERTIFICATE OF INCORPORATION. EXCEPT TO THE EXTENT THAT THE
AFFIRMATIVE VOTE OF A MAJORITY OF ALL VOTES ENTITLED TO BE CAST MAY BE REQUIRED
BY THE CODE, THE AFFIRMATIVE VOTE OF A MAJORITY OF THE VOTES ACTUALLY CAST SHALL
BE SUFFICIENT FOR APPROVAL.


 

Date of Adoption:  March 16, 1988

 

Amended and Restated on:  June 22, 1988

 

Amended on:  November 21, 1996

 

Amended and Restated on:  May 22, 2003

 

Amended and Restated on:  September 27, 2004

 

B-8

--------------------------------------------------------------------------------